KUNKLE, J.
We have read with care the record in this case and from a consideration of the record are clearly of opinion that J. M. Sheffer at the time of the execution of the note and mortgage in question did not understand the purport thereof and that the same was without consideration. The record discloses that Sheffer was at that time a man of about 87 years of age; of defective eye sight and that his mental faculties were and for sometime prior thereto had been considerably impaired. This transaction occurred on August 19, 1929 within less than 60 days from that date, namely, October 11, 1929 the record shows he was placed under guardianship by the Probate Court of Preble County on account of his mental condition.
Judge Reisinger of the lower court has a written decision in which the conduct of the respective parties is analyzed to a considerable extent and the testimony in general is reviewed and discussed.
Our consideration of the testimony leads us to the same conclusion as that which was reached by Judge Reisinger and in view of the detailed analysis which he has made of the testimony, we do not deem it necessary to require or rediscuss the same. The same decree will be rendered in this court as was rendered in the coutr below.
ALLREAD, PJ, and HORNBECK, J, concur.